[ea Case 1:18-cr-00693-RMB Document 92 Filed 05/24/19 Page 1 of 1

Hogan

Hogan Lovells US LLP
390 Madison Avenue
New York, NY LGO17
T +1 212 918 3000
F +1 212 918 3100
www. hogantovells.com
May 24, 2019
VIA ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States of America v. Richard Gaffey, et al.. 18 cr. 693 (RMB)
Dear Judge Berman:

We represent defendant Richard Gaffey in the above-referenced matter. We are writing to
respectfully request that the Court permit Mr. Gaffey not to appear at the conference scheduled
for Wednesday, May 29, due to the relatively short notice, Mr. Gaffey’s availability, and the
related travel costs to Mr. Gaffey. Counsel will, of course, attend the conference. Counsel has
conferred with the government, which has consented to this request.

Respectfully,

JAS tn

Robert B. Buehler
Tel.: 212 918 3261
robert.buehler@hoganlovells.com

cc: Counsel of Record

Hogan Lovelis US LLP « a limited Habiity partnership registered in the District of Columbia. “Hogan Lovells” is an international bagal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Brussels Caracas Colorado Springs Oenver Dubai Ousseldorf
Frankfuat Hamburg Hanoi Ho Chi Minn City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Monterrey
Moscow Munich New York Nomhern Virginia Paris Perth Philadelphia Riede Janeiro Rome San Francisco $40 Paulo Shanghai Silicon Valley Singapore
Sydney Tokyo Ulaanbaatar Warsaw Washington OC Associated offices: Budapest Jakarta Jeddah Riyadh Zagreb. For more information see www.hoganiovells.com
